Exhibit 10.3

 

JIBESTREAM INC.

PROMISSORY NOTE

 

$[250,000]Issue Date: ___________________

 

Jibestream Inc., a Canadian federal corporation (the “Company”), for value
received, hereby promises to pay to Inpixon, a Nevada corporation, or its
assigns (the “Holder”), up to an aggregate sum of [Two Hundred Fifty Thousand
Dollars ($250,000)] or such other lesser amount as shall then equal the
outstanding principal amount hereof (the “Principal Amount”), plus all accrued
unpaid interest, as set forth below, on the earlier to occur of (i) December 31,
2019 or (ii) when declared due and payable by the Holder upon the occurrence of
an Event of Default (as defined below) (the “Maturity Date”). This Promissory
Note (this “Note”) is issued as of the Issue Date set forth above.

 

The following is a statement of the rights of the Holder of this Note and the
conditions to which this Note is subject, and to which the Holder hereof, by the
acceptance of this Note, agrees:

 

1.  Definitions. Any capitalized term not otherwise defined herein shall have
the meaning set forth in the Agreement (as defined below). As used in this Note,
the following terms, unless the context otherwise requires, shall have the
following meanings:

 

(i)  “Agreement” shall mean that certain Share Purchase Agreement, dated as of
July 9, 2019, by and among the persons set forth in Exhibit A thereto, Chris
Wiegand, in his capacity as Vendors’ Representative, the Company, the Holder,
and Inpixon Canada, Inc., a British Columbia corporation and wholly-owned
subsidiary of the Holder, as may be amended from time to time in accordance with
its terms.

 

(ii)  “Company” shall also include any corporation that, to the extent permitted
by this Note, succeeds to, or assumes the obligations of, the Company under this
Note.

 

(iii)  “Holder”, when the context refers to a holder of this Note, shall mean
any person who shall at the time be the holder of this Note.

 

2.  Payments. All payments for amounts due under this Note shall be made by wire
transfer of immediately available funds, in lawful tender of the United States,
to an account designated in writing by the Holder, and all payments in cash
shall be applied first to the Interest Amount (as defined below) and thereafter
to the Principal Amount.

 

3.  Interest. Interest on the Principal Amount will accrue beginning on Issue
Date with respect to any outstanding portion of the Principal Amount, at the
rate of five percent (5%) per annum (the “Interest Rate”). All accrued unpaid
interest (the “Interest Amount”) shall be due and payable to the Holder on the
Maturity Date. Upon the occurrence of an Event of Default (as defined below),
interest shall accrue on the outstanding Principal Amount of this Note at the
lesser of the rate of ten percent (10%) per annum or the maximum rate permitted
by applicable law. All interest calculations hereunder shall be computed on the
basis of a 360-day year comprised of twelve (12) thirty (30) day months, shall
compound annually, and shall be payable in accordance with the terms of this
Note. Interest payments shall be payable in cash via wire transfer as set forth
in Section 2.

 



 

 

 

4.  Events of Default. If any of the events specified in this Section 4 shall
occur (herein individually referred to as an “Event of Default”), the Holder of
this Note may, provided such condition exists, declare the entire Principal
Amount and Interest Amount hereon immediately due and payable, by written notice
to the Company:

 

(i)  Any failure by the Company to pay any of the Principal Amount or Interest
Amount on this Note when due hereunder, and such failure continues for ten (10)
days after written notice to the Company thereof; or

 

(ii)  The institution by the Company of proceedings to adjudicate the Company as
bankrupt or insolvent, or the consent by the Company to the institution of such
proceedings; the filing by the Company of a petition, answer or consent seeking
reorganization or release under the federal Bankruptcy Act or any other
applicable federal or state law, or the consent by the Company to the filing of
any such petition; the appointment of a receiver, liquidator, assignee, trustee
or other similar official of the Company, or of any substantial part of its
property; or the making of an assignment by the Company for the benefit of
creditors, or the taking of any corporate action by the Company in furtherance
of any such action; or

 

(iii)  The commencement of an action against the Company seeking any bankruptcy,
insolvency, reorganization, liquidation, dissolution or similar relief under any
present or future statute, law or regulation; unless, (a) within sixty (60) days
after such commencement, the action has been resolved in favor of the Company,
or all orders or proceedings thereunder affecting the operations or the business
of the Company have been stayed; provided, however, that the stay of any such
order or proceeding has not thereafter been set aside, or (b) within sixty (60)
days after the appointment of any trustee, receiver or liquidator of the Company
or of all or any substantial part of the properties of the Company, without the
consent or acquiescence of the Company thereto, such appointment is vacated.

 

(iv)  A breach or default by the Company of any provision of the Agreement or
the Transaction Documents that is not cured in accordance with the terms of the
governing document.

 

5.  Prepayment. This Note may be prepaid by the Company at any time without
penalty or premium, in whole or in part.

 

6.  Assignment. Subject to the restrictions on transfer described in Section 8
below, the rights and obligations of the Company and the Holder of this Note
shall be binding upon, and benefit the successors and assigns of, the Company
and the Holder.

 

7.  Waiver and Amendment. Any provision of this Note may be amended, waived or
modified upon the written consent of both the Company and the Holder.

  

8.  Transfer of This Note. Holder may not transfer this Note or any right, title
or interest herein, without the prior written consent of the Company, which
consent shall not be unreasonably withheld.

 



2

 

 

9.  Notices. Any notice, request or other communication required or permitted
hereunder shall be in writing and shall be deemed given to a person designated
below when (a) delivered to the appropriate address by hand or by nationally
recognized overnight courier service (costs prepaid); (b) sent by e-mail or
facsimile with confirmation of transmission by the transmitting equipment; or
(c) received or rejected by the addressee, if sent by certified mail, return
receipt requested, in each case to the following addresses or facsimile numbers
and marked to the attention of the person (by name or title) designated below
(or to such other address or facsimile number or person as may be designated by
notice to the other persons):

 

Holder: Inpixon

 

2479 E. Bayshore Road, Suite 195

Palo Alto, CA 94303

Attn: Nadir Ali

E-mail:nadir.ali@inpixon.com

 

with a copy (which shall not constitute notice) to:

 

Mitchell Silberberg & Knupp LLP

437 Madison Avenue, 25th Floor

New York, NY 10022

Attn: Melanie Figueroa, Esq.

E-mail: mxf@msk.com

 

Company: Jibestream Inc.

 

455 Dovercourt Rd., Suite 101

Toronto, Ontario M6H 2W3

Attn: Chris Wiegand

E-mail: chris@jibestream.com

  

with a copy (which shall not constitute notice) to:

 

LaBarge Weinstein LLP

515 Legget Drive, Suite 800

Ottawa, Ontario K2K 3G4

Attn: James Smith

E-mail: js@lwlaw.com

 

10.  Usury. This Note is hereby expressly limited so that in no event
whatsoever, whether by reason of acceleration of maturity of the loan evidenced
hereby or otherwise, shall the amount paid or agreed to be paid to the Holder
hereunder for the loan, use, forbearance or detention of money exceed that which
is permissible under applicable law. If at any time the performance of any
provision of this Note or of any other agreement or instrument entered into in
connection with this Note involves a payment exceeding the limit of the interest
that may be validly charged for the loan, use, forbearance or detention of money
under applicable law, then automatically and retroactively, ipso facto, the
obligation to be performed shall be reduced to such limit, it being the specific
intent of the Company and the Holder that all payments under this Note are to be
credited first toward the payment of interest, but not in excess of the lesser
of (i) the agreed upon Interest Rate as set forth herein or (ii) that which is
permitted by law; and payments shall thereafter be credited toward the reduction
of the outstanding Principal Amount.

 

The provisions of this Section 10 shall under no circumstances be superseded or
waived and shall control every other provision of this Note and all other
agreements and instruments entered into between the Company and the Holder in
connection with this Note.

 



3

 

 

11.  Governing Law. In all respects, including all matters of construction,
validity and performance, this Note shall be governed by, and construed and
enforced in accordance with, the laws of the State of Nevada, without regard to
principles thereof relating to conflicts or choice of law.

 

12.  Heading; References. All headings used herein are used for convenience only
and shall not be used to construe or interpret this Note. Except where otherwise
indicated, all references herein to Sections refer to Sections hereof.

 

13.  Waiver. Other than as specifically set forth and required above, the
Company hereby waives default, demand for payment, notice, presentment, protest
and notice of nonpayment or dishonor and all other notices or demands relating
to this instrument.

 

[Signature Page Follows]

 



4

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be issued as of the date
first written above.

  

  COMPANY:         Jibestream Inc.   a Canadian federal corporation        
By:       Name: Chris Wiegand   Title: Chief Executive Officer

 

HOLDER:         INPIXON   a Nevada corporation         By:     Name: Nadir Ali  
Title: Chief Executive Officer  

 

Address: 2479 E. Bayshore Road, Suite 195     Palo Alto, CA 94303  

 

 

 



 

 

 

 

 

 

